UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-7186



THOMAS HARLEY,

                                              Plaintiff - Appellant,

          versus


OFFICIAL CO MONTGOMERY; MEDICAL ADMINISTRATOR;
PRISON MEDICAL STAFF AT LCI,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. R. Bryan Harwell, District Judge.
(3:06-cv-00425-RBH)


Submitted:   November 14, 2007            Decided:   December 4, 2007


Before NIEMEYER, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas Harley, Appellant Pro Se. James Miller Davis, Jr., Joel
Steve Hughes, DAVIDSON, MORRISON & LINDEMANN, PA, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Thomas Harley seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.          We have reviewed

the record and find no reversible error.           Accordingly, we affirm

for   the   reasons   stated   by   the     district   court.   Harley   v.

Montgomery, No. 3:06-cv-00425-RBH (D.S.C. July 25, 2007).          We also

deny Harley’s pending motions for appointment of counsel and for an

injunction.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                 AFFIRMED




                                    - 2 -